                  Case 8:20-cv-01028-PX Document 66 Filed 05/12/20 Page 1 of 2




                                 UNITED STATES DISTRICT COURT

                                      DISTRICT OF MARYLAND

   CHAMBERS OF                                                                          6500 Cherrywood Lane
    Paula Xinis                                                                         Greenbelt, MD 20770
UNITED STATES DISTRICT JUDGE                                                            (301) 344-0653



                                                May 12, 2020



              Re:    20-1028, Seth v. McDonough



                                           LETTER ORDER



      As discussed during the hearing conducted on May 11, 2020, the Court ORDERS the following:

          1. By no later than May 14, 2020, Plaintiffs must provide to Defendant a list identifying
             those detainees described in ECF No. 61-1, including but not limited to those detainees
             whom Plaintiffs claim Defendant is holding despite court ordered-release; detainees held
             for misdemeanor offenses; and detainees for whom a court has “authorized” release;

          2. By no later than May 14, 2020, Defendant must provide to Plaintiffs a list of those
             detainees who qualify as “high risk” pursuant to CDC guidelines (found at page 2 of
             Inspection Report submitted by Dr. Carlos Franco-Paredes), to include current housing
             unit information as discussed during the May 11, 2020 hearing;

          3. The parties are to submit a joint written status report with the Court by May 18, 2020, to
             apprise the Court of progress made through the meet and confer process and to advise the
             Court as to whether the above-described lists have been exchanged.

          4. By no later than May 18, 2020 parties are to submit simultaneous letter pleadings not to
             exceed three pages on the applicability of the Prison Litigation Reform Act to Plaintiffs’
             claims and requests for relief.
          Case 8:20-cv-01028-PX Document 66 Filed 05/12/20 Page 2 of 2



   5. The Court will conduct a follow-up video conference on May 20, 2020 at 9 a.m.



Although informal, this correspondence constitutes an Order of the Court and shall be docketed
as such.

                                    Sincerely,

                                                 /S/
                                    PAULA XINIS
                                    United States District Judge




                                                 2
